DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
Response to Amendment
Claims 1-5, 7-17, 19-20, and 40-41 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(f) interpretations and each and every rejection previously set forth in the Final Office Action dated 16 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-3, 5, 7, 10-19, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Viking (“Deluge System Technical Manual for Operation, Maintenance, and Troubleshooting”) in view of Johnson (US 2007/0221388), National Fire Protection Association (NFPA 72, National Fire Alarm and Signaling Code, 2013 Edition), and Minimax (“Technical Data Sheet:  MX8697 Attic Upright Specific Application Sprinkler K5.6”).
Regarding claim 1, Viking discloses a fire protection system for protecting a space from fire (p. 4, par. I; fig. 1) comprising at least one sectional deluge sub-system (p. 4, par. I; fig. 1) including: 
a fluid control thermal detection device (p. 17-19 - “detectors”, “deluge valve”) located in space to be protected (p. 4 par. I; figs. 1, 2), the fluid control thermal detection device having an inlet for connection to a fluid source (fig. 2 - interpreted to be the piping connected to the water supply) and at least one outlet (fig. 2 - interpreted to be the piping connected to the sprinklers), a valve (“deluge valve”) coupled with the inlet and the at least one outlet (fig. 2), and a thermal spot detection assembly (“detectors”) coupled with the valve (fig. 2), the thermal spot detection assembly comprising at least one of a fusible assembly, a thermally responsive bulb, or an electrically responsive actuator (“detectors” are interpreted to be “an electrically responsive actuator”); and 
at least one fluid distribution device (fig. 1, 2 - “Viking pendent Sprinkler”) comprising at least one of a deflector and a diffuser (fig. 4), the at least one fluid distribution device disposed in the space to be protected (fig. 2), the fluid distribution device always being pipe connected in an open state (p. 7, par. 3 - “all sprinklers are open”) to the at least one outlet of the fluid control thermal detection device (figs. 1, 2) for receipt of firefighting fluid from the fluid control thermal detection device (p. 7, par. 3 - “every sprinkler on the system discharges water simultaneously when the deluge valve operates”; figs. 1, 2).

Johnson teaches a fire protection system (10) for the protection of an attic space (par. 2; fig. 2 - element 38) defined by a ceiling base (fig. 2), a roof deck disposed above the ceiling base (fig. 2), the roof deck being sloped with respect to the ceiling base to define a peak region (fig. 2), the system disposed in the attic space (fig. 2), the system comprising: 
at least one sectional deluge sub-system (par. 49; fig. 1 - “various sprinkler runs or zones”, element 12) for protection of a zone section of the attic space (fig. 1, 2; par. 44 - “a region to be protected”), the deluge sub-system including: 
a fluid control thermal detection device (20/24) located above the ceiling base within a maximum radial distance of the peak region (fig. 2 - both elements 20 and 24 are located above the ceiling base, i.e., the lowest surface defining the attic space, and are within a distance of the peak region), the fluid control thermal detection device having an inlet for connection to a fluid source (fig. 1 - interpreted to be the side of 20 connected to the sprinkler line 12 and to the fluid source 32) and at least one outlet (fig. 2 - interpreted to be the side of 20 connected to 40); and 
at least one fluid distribution device (16) disposed between the roof deck and the ceiling base (fig. 2), the fluid distribution device being pipe connected in an open state to the at least one outlet of the fluid control thermal detection device (fig. 1; par. 31 - when the valve is activated the pipe will be “open” to the outlet and fluid will flow through sprinkler line, 12, and fluid distribution devices, 16) for receipt of firefighting fluid from the fluid control thermal detection device (par. 52 - in the embodiment to prevent freezing in cold environments the fluid is kept flowing through the sprinkler line and then is 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking by installing this fire protection system in an attic space defined by a ceiling base, a roof deck disposed above the ceiling base, the roof deck being sloped with respect to the ceiling base to define a peak region, and wherein the fluid control thermal detection device is located above the ceiling base within a maximum radial distance of the peak region and the at least one fluid distribution device is disposed between the roof deck and the ceiling base, as taught by Johnson.  Such a modification was a known arrangement for a fire protection system in an attic capable of providing detection of a fire and of extinguishing the fire within the attic space.  
While Johnson further teaches that the fluid control thermal detection device should be located in a peak of the attic (par. 35), neither Johnson nor Viking specifically discloses that the maximum radial distance is less than or equal to two feet or that the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base such that no fluid distribution device is closer to the intersection than the minimum distance.  
Regarding the former, NFPA teaches that a fire sensing device should be located within three feet of the peak region of a sloped ceiling (par. 17.6.3.4.2.1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson such that the maximum radial distance is less than or equal to two feet since this would ensure that the system complies with the NFPA standard for fire sensing devices installed on a sloped ceiling.  Further, it is noted In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I).  
Regarding the latter, Minimax teaches a fire protection system for the protection of an attic space (section 1; fig. 4, 5) defined by a ceiling base, a roof deck disposed above the ceiling base, the roof deck being sloped with respect to the ceiling base (section 1 - “sloped attic spaces”), at least one fluid distribution device (section 1 - “Minimax Attic Upright MX8697), and wherein the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base (p. 4, Additional Spacing Considerations: “can provide up to 10’-0” coverage at the eave”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson such that the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base, as taught by Minimax, since this would provide complete fire protection coverage within the attic, even to the edge of the area where the roof deck and ceiling base meet.  
Regarding claim 2, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 1, and Johnson further teaches wherein the roof deck slopes toward a ridge formation (fig. 2) and the at least one deluge sub-system includes two fluid distribution devices (fig. 1 - interpreted to be two of the sprinklers 16 in the center conduit 14) with the fluid control thermal detection device between the two fluid distribution devices (par. 35; fig. 1 - portion 24 of the fluid control thermal detection device is located in the peak and disposed between two of the fluid distribution devices), the two fluid distribution devices being aligned with one another in the direction of the ridge formation (figs. 1, 2).  Viking in view of Johnson and NFPA fails to disclose that the fluid control thermal detection device is also aligned with the two fluid distribution devices in the direction of the ridge formation.
In re Japikse, 86 USPQ 70.  Such a modification would position the fluid control thermal detection device at the highest point of the attic space and equally spaced from each of the eaves, which would be an optimal position for detecting a fire.  
Regarding claim 3, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 2, and Johnson further teaches wherein the at least one deluge sub-system includes at least two deluge sub-systems (par. 49).  Viking in view of Johnson and NFPA fails to disclose that the at least two deluge sub-systems are disposed laterally about the ridge formation.
But, Johnson does further disclose that providing a plurality of deluge sub-systems enables the fire protection system to tailor its response to a fire.  In particular, Johnson discloses that a plurality of control valves may be used in connection with various “sprinkler runs or zones of the system” (par. 49) and controlled in accordance with conditions sensed by the detectors (par. 49) to determine the probable area of a fire (par. 50).  The corresponding control valves are then opened to provide fluid flow to the portions of the fire protection system proximate to the location of the fire (par. 50).  This allows the entire flow of fluid to be directed to the areas in greatest need instead of dividing the flow over the entire attic space, including the portions that are not on fire and which do not need any firefighting fluid (par. 49, 50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Viking in view of Johnson and NFPA to dispose the at least two deluge sub-systems laterally about the ridge formation, since doing so would minimize the size of the zone protected by each sub--system, which would allow the fluid flow to be focused only to the zone in which a fire is detected in order to maximize the cooling effect provided to that zone.    Arranging the sub-systems of Viking in view of Johnson and NFPA to extend across the ridge formation would not 
Regarding claim 5, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 2, and Johnson further teaches wherein the at least one deluge sub-system includes at least two deluge sub-systems (par. 49).  Viking in view of Johnson and NFPA fails to disclose that the at least two deluge sub-systems are disposed laterally to one side of the ridge formation and axially spaced apart in the direction along the ridge formation.
But, Johnson does further disclose that providing a plurality of deluge sub-systems enables the fire protection system to tailor its response to a fire.  In particular, Johnson discloses that a plurality of control valves may be used in connection with various “sprinkler runs or zones of the system” (par. 49) and controlled in accordance with conditions sensed by the detectors (par. 49) to determine the probable area of a fire (par. 50).  The corresponding control valves are then opened to provide fluid flow to the portions of the fire protection system proximate to the location of the fire (par. 50).  This allows the entire flow of fluid to be directed to the areas in greatest need instead of dividing the flow over the entire attic space, including the portions that are not on fire and which do not need any firefighting fluid (par. 49, 50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Viking in view of Johnson and NFPA to dispose the at least two deluge sub-systems laterally to one side of the ridge formation and axially spaced apart in the direction along the ridge formation, since doing so would minimize the size of the zone protected by each sub--system, which would allow the fluid flow to be focused only to the zone in which a fire is detected in order to maximize the cooling effect provided to that zone.    Arranging the sub-systems of Viking in view of Johnson and NFPA to extend across the width of the ridge formation, or to extend the full length of the ridge formation, would not provide the same level of effectiveness since the fluid would be conducted 
Regarding claim 7, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 2, and Johnson further teaches wherein the at least one deluge sub-system includes at least two deluge sub-systems (par. 49).  Viking in view of Johnson and NFPA fails to disclose that the at least two deluge sub-systems are axially spaced apart and disposed in line with the ridge formation.
But, Johnson does further disclose that providing a plurality of deluge sub-systems enables the fire protection system to tailor its response to a fire.  In particular, Johnson discloses that a plurality of control valves may be used in connection with various “sprinkler runs or zones of the system” (par. 49) and controlled in accordance with conditions sensed by the detectors (par. 49) to determine the probable area of a fire (par. 50).  The corresponding control valves are then opened to provide fluid flow to the portions of the fire protection system proximate to the location of the fire (par. 50).  This allows the entire flow of fluid to be directed to the areas in greatest need instead of dividing the flow over the entire attic space, including the portions that are not on fire and which do not need any firefighting fluid (par. 49, 50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Viking in view of Johnson and NFPA to arrange the at least two deluge sub-systems axially spaced apart and disposed in line with the ridge formation, since doing so would minimize the size of the zone protected by each sub--system by providing a separate sub-system for each end of the attic space, which would allow the fluid flow to be focused only to the zone in which a fire is detected in order to maximize the cooling effect provided to that zone.    
Regarding claim 10, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 1, and Johnson further teaches wherein the roof deck slopes toward a 
Regarding claim 11, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 10, and Johnson further teaches wherein the at least one fluid distribution device and the at least one fluid control thermal detection device are aligned with one another in a direction from the peak region toward the at least one eave region and perpendicular to the ridge formation (fig. 2).  
Regarding claim 12, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 10, and Johnson further teaches wherein the at least one fluid distribution device includes a plurality of fluid distribution devices (fig. 1).
Regarding claim 13, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 10, and Johnson further teaches wherein the at least one fluid distribution device is vertically aligned below the ridge formation (fig. 2).
Regarding claim 14, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 10, and Johnson further teaches wherein the at least one eave region includes a first eave region and a second eave region (fig. 2 - the left and right eave regions) each disposed laterally of the ridge formation (fig. 2), the at least one deluge sub-system includes a plurality of deluge sub-systems, wherein in each deluge sub-system has at least one fluid distribution device and at least one fluid control thermal device (par. 49 - “a plurality of control valves” associated with “various sprinkler runs or zones” and controlled by “one or more detectors”), and at least one configuration of the fire protection system having at least one fluid distribution device and at least one fluid control thermal detection device 
Johnson further teaches that providing a plurality of deluge sub-systems enables the fire protection system to tailor its response to a fire.  In particular, Johnson discloses that a plurality of control valves may be used in connection with various “sprinkler runs or zones of the system” (par. 49) and controlled in accordance with conditions sensed by the detectors (par. 49) to determine the probable area of a fire (par. 50).  The corresponding control valves are then opened to provide fluid flow to the portions of the fire protection system proximate to the location of the fire (par. 50).  This allows the entire flow of fluid to be directed to the areas in greatest need instead of dividing the flow over the entire attic space, including the portions that are not on fire and which do not need any firefighting fluid (par. 49, 50).
Viking in view of Johnson and NFPA fails to disclose that each of the deluge sub-systems is arranged having at least one fluid distribution device and at least one fluid control thermal detection device aligned with one another in a direction perpendicular to the ridge formation with the at least one fluid distribution device located between one of the first and second eaves regions and the at least fluid control thermal detection device.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Viking in view of Johnson and NFPA to arrange the plurality of deluge sub-systems such that in each case the at least one fluid distribution device and the at least one fluid control thermal detection device are aligned with one another in a direction perpendicular to the ridge formation with the at least one fluid distribution device located between one of the first and second eaves regions and the at least fluid control thermal detection device.  Such an arrangement would be an obvious manner of incorporating the deluge sub-systems into subdivisions of the attic space having different fire protection zones established along the length of the ridge formation, which 
Regarding claim 15, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 14, and Johnson further teaches wherein the fluid control thermal detection devices are axially spaced below and aligned with the ridge formation (par. 35 - element 24 is “located in a peak of the attic”).
Viking in view of Johnson and NFPA fails to disclose that adjacent deluge sub-systems are in a staggered arrangement with the at least one fluid distribution device of the deluge sub-systems being alternately located between the first and second eaves regions and the fluid control thermal detection devices to which the at least one fluid distribution devices are pipe connected.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Viking in view of Johnson and NFPA to arrange adjacent deluge sub-systems in a staggered arrangement with the at least one fluid distribution device of the deluge sub-systems being alternately located between the first and second eaves regions and the fluid control thermal detection devices to which the at least one fluid distribution devices are pipe connected.  As explained regarding claim 14, it would have been obvious to arrange the deluge sub-systems along the length of the ridge formation, such that each portion of the length of the attic is protected by an associated deluge sub-system.  It would have been obvious to further arrange the deluge sub-systems such that a separate sub-system is provided along opposite sides of the ridge formation since this would provide the tailored fire protection described above.  More specifically, one of ordinary skill would find it obvious to provide separate sub-systems for each side of the attic space opposite the ridge formation since these areas are not proximate each other and, when considering the disclosure of Johnson, it would be obvious to provide each side with its own sprinkler run or as its own 
Regarding claim 16, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 14.  Viking in view of Johnson and NFPA fails to disclose wherein the plurality of deluge sub-systems include at least one pair of deluge sub-systems aligned with one another in the direction from the first eave region to the second eave region with the fluid control thermal detection devices of the at least one pair of deluge sub-systems are spaced adjacent one another with the ridge formation extending between the fluid control thermal detection devices of the at least one pair of deluge sub-systems.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Viking in view of Johnson and NFPA to include at least one pair of deluge sub-systems aligned with one another in the direction from the first eave region to the second eave region with the fluid control thermal detection devices of the at least one pair of deluge sub-systems spaced adjacent one another with the ridge formation extending between the fluid control thermal detection devices of the at least one pair of deluge sub-systems.  As explained regarding claim 14, it would have been obvious to arrange the deluge sub-systems along the length of the ridge formation, such that each portion of the length of the attic is protected by an associated deluge sub-system.  It would have been obvious to further arrange the deluge sub-systems such that separate sub-systems are provided along opposite sides of the ridge formation since this would provide the tailored fire protection described regarding claim 14.  More specifically, one of ordinary skill would find it obvious to provide separate sub-systems for each side of the attic space opposite the ridge formation 
Regarding claim 17, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 16, and it is further noted that such a modification would further result in the at least one pair including at least two pairs of deluge sub-systems, the two pairs being axially spaced apart in a direction parallel to the ridge formation since this would provide fire protection coverage along the entire length of the attic space. 
Regarding claim 19, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 14.  Johnson further discloses wherein the plurality of fluid distribution devices are upright sprinklers (par. 32; fig. 2).  
Regarding claim 40, Viking discloses a fire protection system (p. 4, par. I; fig. 1), comprising: 
a fluid control thermal detection device (p. 4 - “deluge valve”; p. 17-19 - “detectors”) comprising an inlet connected with a fluid source (fig. 2 - interpreted to be the piping connected to the water supply) and at least one outlet (fig. 2 - interpreted to be the piping connected to the sprinklers), a valve (“deluge valve”) coupled with the inlet and the at least one outlet (fig. 2), and a thermal spot 
at least one fluid distribution device (fig. 1, 2 - “Viking pendent Sprinkler”) pipe comprising at least one of a deflector and a diffuser (fig. 4), the at least one fluid distribution device connected in an open state (p. 7, par. 3 - “all sprinklers are open”) to the at least one outlet of the fluid control thermal detection device (figs. 1, 2) for receipt of firefighting fluid from the fluid control thermal detection device (p. 7, par. 3 - “every sprinkler on the system discharges water simultaneously when the deluge valve operates”; figs. 1, 2), the at least one fluid control thermal detection device positioned between the fluid source and the at least one fluid distribution device (figs. 1, 2), the at least one fluid distribution device comprises a distribution inlet connected with the at least one outlet of the fluid control thermal detection device (figs. 1, 2) and an orifice from which the firefighting fluid flow to a deflector (p. 45, par. 7, 8 - “deflector”).
Viking does not disclose that the fire protection system is disposed in an attic space defined by a ceiling base, a roof deck, and a peak region.  
Johnson teaches a fire protection system (10) for the protection of an attic space (par. 2; fig. 2 - element 38) defined by a ceiling base (fig. 2), a roof deck disposed above the ceiling base (fig. 2), the roof deck being sloped with respect to the ceiling base to define a peak region (fig. 2), the system disposed in the attic space (fig. 2), the system comprising: 
at least one sectional deluge sub-system (par. 49; fig. 1 - “various sprinkler runs or zones”, element 12) for protection of a zone section of the attic space (fig. 1, 2; par. 44 - “a region to be protected”), the deluge sub-system including: 
a fluid control thermal detection device (20/24) located above the ceiling base within a maximum radial distance of the peak region (fig. 2 - both elements 20 and 24 are located above the ceiling base, i.e., the lowest surface defining the attic space, and are within a distance of the peak 
at least one fluid distribution device (16) disposed between the roof deck and the ceiling base (fig. 2), the fluid distribution device being pipe connected in an open state to the at least one outlet of the fluid control thermal detection device (fig. 1; par. 31 - when the valve is activated the pipe will be “open” to the outlet and fluid will flow through sprinkler line, 12, and fluid distribution devices, 16) for receipt of firefighting fluid from the fluid control thermal detection device (par. 52 - in the embodiment to prevent freezing in cold environments the fluid is kept flowing through the sprinkler line and then is recycled, which inherently requires the fluid from the fluid control thermal detection device to be returned to the sprinkler line 12 to be received by the fluid distribution devices).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking by installing this fire protection system in an attic space defined by a ceiling base, a roof deck, and a peak region, and wherein the fluid control thermal detection device is located within a specified distance of the peak region and the at least one fluid distribution device is disposed between the roof deck and the ceiling base, as taught by Johnson.  Such a modification was a known arrangement for a fire protection system in an attic capable of providing detection of a fire and of extinguishing the fire within the attic space.  
While Johnson further teaches that the fluid control thermal detection device should be located in a peak of the attic (par. 35), neither Johnson nor Viking specifically discloses that the distance within two feet or that the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base such that no fluid distribution device is closer to the intersection than the minimum distance.  

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson such that the maximum radial distance is less than or equal to two feet since this would ensure that the system complies with the NFPA standard for fire sensing devices installed on a sloped ceiling.  Further, it is noted that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I).  
Regarding the latter, Minimax teaches a fire protection system for the protection of an attic space (section 1; fig. 4, 5) defined by a ceiling base, a roof deck disposed above the ceiling base, the roof deck being sloped with respect to the ceiling base (section 1 - “sloped attic spaces”), at least one fluid distribution device (section 1 - “Minimax Attic Upright MX8697), and wherein the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base (p. 4, Additional Spacing Considerations: “can provide up to 10’-0” coverage at the eave”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson such that the at least one fluid distribution device is disposed at a distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base, as taught by Minimax, since this would provide complete fire protection coverage within the attic, even to the edge of the area where the roof deck and ceiling base meet.
Regarding claim 41, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 1, and Meyer further teaches that the distance between the peak region See MPEP 2144.05 II.
Claims 4, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viking in view of Johnson, NFPA, and Meyer and further in view of Bigelow et al. (US 2015/0376897).
Regarding claim 4, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 3.  Viking further discloses that draft curtains may be required to separate deluge sub-systems so as to suppress the operation of adjacent sub-systems (p. 9 - “Draft Curtains”).  Viking in view of Johnson, NFPA, and Meyer does not explicitly disclose wherein a draft curtain depends from and extends along the ridge formation between the at least two deluge sub-systems.  
Bigelow teaches a draft curtain (par. 18 - element 10) configured to be mounted to a structure (22) so as to partition a space to block smoke and fire (par. 18).

Regarding claim 8, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 7.  Viking further discloses that draft curtains may be required to separate deluge sub-systems so as to suppress the operation of adjacent sub-systems (p. 9 - “Draft Curtains”).  Viking in view of Johnson, NFPA, and Meyer does not explicitly disclose wherein the at least two deluge sub-systems are located between two spaced apart draft curtains depending from and extending perpendicular to the ridge formation.  
Bigelow teaches a draft curtain (par. 18 - element 10) configured to be mounted to a structure (22) so as to partition a space to block smoke and fire (par. 18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson, NFPA, and Meyer such that the at least two deluge sub-systems are located between two spaced apart draft curtains depending from and extending perpendicular to the ridge formation since Viking further discloses doing so and Bigelow teaches that a draft curtain that can block smoke and fire.  One having ordinary skill in the art would find it obvious to mount a draft curtain to the ridge formation of the attic so as to partition the attic into separate fire protection zones corresponding to each of the deluge sub-systems since this would 
Regarding claim 20, Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 14.  Viking further discloses that draft curtains may be required to separate deluge sub-systems so as to suppress the operation of adjacent sub-systems (p. 9 - “Draft Curtains”).  Viking in view of Johnson, NFPA, and Meyer does not explicitly disclose wherein the plurality of deluge sub-systems are located between two draft curtains spaced apart in the direction of the ridge formation, each draft curtain extending perpendicular to the ridge formation.  
Bigelow teaches a draft curtain (par. 18 - element 10) configured to be mounted to a structure (22) so as to partition a space to block smoke and fire (par. 18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson, NFPA, and Meyer such that the plurality of deluge sub-systems are located between two draft curtains spaced apart in the direction of the ridge formation, each draft curtain extending perpendicular to the ridge formation since Viking further discloses doing so and Bigelow teaches a draft curtain that can block smoke and fire.  One having ordinary skill in the art would find it obvious to mount the draft curtain of Bigelow to the ridge formation of the attic so as to partition the attic into separate fire protection zones corresponding to each of the deluge sub-systems since this would prevent the adjacent deluge sub-system from operating and smoke and fire from one zone from spreading to the other, which would assist the deluge sub-system in extinguishing the fire and minimize the damage to the structure.  Doing so in the fire protection system disclosed by Viking in view of Johnson, NFPA, and Meyer regarding claim 14 would result in the plurality of .    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Viking, in view of Johnson NFPA, and Meyer, and further in view of Wilkins (“The Use of Specific Application Sprinkler for Protecting Attics”).
Viking in view of Johnson, NFPA, and Meyer discloses the fire protection system described regarding claim 7, and Johnson further teaches wherein the attic space includes a pair of eaves regions (36) located laterally about the peak region (fig. 2) and the at least two deluge system protecting the attic space between the ridge formation and the eaves regions (par. 35; fig. 2).  Viking in view of Johnson, NFPA, and Meyer does not disclose that the ceiling base defines a space of 80 feet and the system includes a plurality of automatic sprinklers located in the eaves regions and independent of the at least two deluge systems.  
Wilkins teaches a fire protection system for an attic space including a pair of eaves regions located laterally about the peak region (figs. 5B, 5C), the ceiling base defining a space of 80 feet (p. 10, par. 1), the system including a plurality of automatic sprinklers (p. 10, par. 10 located in the eaves regions (figs. 5B, 5C) and a central branch of sprinklers located under the peak region (figs. 5B, 5C) protecting the attic space between the ridge formation and the eaves regions (figs. 5B, 5C), wherein the plurality of automatic sprinkler are independent of the central branch of sprinklers (figs. 5B, 5C - each includes its own water supply and can be activated to spray water regardless of the operation of the sprinklers in the central branch).  Wilkins further teaches that such an arrangement is needed to provide complete coverage of such an attic space (figs. 5B, 5C).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire protection system of Viking in view of Johnson, NFPA, and Meyer such that the ceiling base defines a space of 80 feet and the system includes a plurality of 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752